Exhibit 10.3

 

EMPLOYMENT SEPARATION AGREEMENT

 

This is an agreement between you, Benjamin W. Tucker, and us, Fisher
Communications, Inc. (“the Company”). This Agreement is dated for reference
purposes October 3, 2005, which is the date we delivered it to you for your
consideration.

 

1) Separation Agreement. Your employment by the Company is terminated effective
October 7, 2005 (the “Separation Date”).

 

2) Compensation. You will be paid your regular salary plus all accrued vacation
benefits, less authorized deductions and withholdings, through the Separation
Date.

 

3) Separation Payment. In addition to payments of $21,603.02 for accrued
vacation, which will be paid with your October 20, 2005 paycheck, the Company
will provide you a separation payment in the gross amount of $500,000 less
authorized deductions and withholdings (the “Separation Payment”). To be
eligible for this Separation Payment, you must continue to satisfy your
obligations under this Agreement and continue to perform your duties in a
satisfactory manner until the Separation Date. The Separation Payment will be
made to you in one lump sum on the effective date of this Agreement under
Section 15. You understand and agree that this Separation Payment, to which you
would not otherwise be entitled, is provided as consideration, and in exchange
for, your agreement to the release and other terms of this Agreement.

 

4) Resignation. You hereby acknowledge that you will resign, effective as of the
Separation Date, as an officer and employee of the Company and from any official
or unofficial committees or bodies of the Company and its subsidiaries. You
agree that from the date hereof, you have no authority to discharge contracts,
enter into agreements, or engage in personnel activities on behalf of the
Company.

 

5) Employee Benefit Plans. You and your spouse will be eligible to continue
participation in our group medical, dental and vision plans pursuant to COBRA
for up to eighteen (18) months (or longer if applicable under the COBRA
regulations) following your separation. The Company will pay $333.86 each month
toward your COBRA premiums, for eighteen (18) months or until you are eligible
for coverage under any other group health coverage (as an employee or
otherwise), whichever happens first. You will be required to make timely payment
of any portion of premiums for which you are responsible. Failure to submit
timely payment of premiums will result in cancellation of COBRA coverage. Your
rights under other employee benefit plans in which you may have participated
will be determined in accordance with the written plan documents governing those
plans.

 

6)

Stock Options. As set forth in Exhibit A to this Agreement, the Company has
previously granted to you options to purchase an aggregate of fifty two
thousand, five hundred and fifty (52,550) shares of the Company’s common stock
(the “Stock Options”). As of the

 

1



--------------------------------------------------------------------------------

 

Separation Date, Stock Options to acquire twenty thousand, nine hundred and
sixty (20,960) shares are vested and fully exercisable. On the Separation Date,
all Stock Options that have not previously vested will expire, except that the
Stock Options granted on February 13, 2002 to acquire 3,600 shares, and the
Stock Options granted on April 24, 2003 to acquire 7,200 shares, will be deemed
to be vested and fully exercisable upon the effective date of this Agreement
under Section 15. You will have three (3) months following the Separation Date
to exercise your vested Stock Options, unless they expire earlier in accordance
with their terms.

 

7) References. Upon your request, the Company will provide a mutually acceptable
letter of reference to future potential employers. Requests for such letter
should be directed to the Vice President Human Resources.

 

8) Release. In consideration of the promises contained in this Agreement, the
parties agree:

 

  a. On behalf of yourself and anyone claiming through you or who otherwise can
be legally bound by you in the release set forth in this Section 8, you
irrevocably and unconditionally release, acquit and forever discharge the
Company and/or its subsidiaries, affiliates, divisions, predecessors, successors
and assigns, as well as their past and present officers, directors, employees,
shareholders, trustees, joint venturers, partners, agents (hereinafter
collectively “Releasees”), and any other person or entity against whom you could
assert the claims released in this Section 8, in their individual and/or
corporate capacities, from any and all claims, liabilities, promises, actions,
damages and the like, known or unknown, which you ever had against any of the
Releasees arising out of or relating to your employment with the Company and/or
the termination of your employment with the Company. Such claims include, but
are not limited to: (1) employment discrimination (including claims of sex
discrimination and/or sexual harassment) and retaliation under Title VII (42
U.S.C.A. 2000e, et seq.) and under 42 U.S.C.A. section 1981 and section 1983,
age discrimination under the Age Discrimination in Employment Act (29 U.S.C.A.
sections 621 et seq.) as amended, under the Washington Constitution, and/or any
other relevant state statutes or municipal ordinances (except you do not waive
rights or claims under the federal Age Discrimination in Employment Act that may
arise after the date this waiver is executed); (2) disputed wages and benefits;
(3) wrongful discharge and/or breach of any alleged employment contract; and
(4) claims based on any tort, such as invasion of privacy, defamation, fraud and
infliction of emotional distress. You do not waive rights and excluded from this
release are claims under ERISA and any benefit plans that may arise after the
Separation Date and any claims arising out of or relating to this Agreement.

 

  b.

The Releasees, and any other person or entity claiming through them or who
otherwise can be legally bound by Releasees to this Release, irrevocably and
unconditionally release, acquit and forever discharge you from any and all
claims, liabilities, promises, actions, damages and the like, known or unknown,
which

 

2



--------------------------------------------------------------------------------

 

they ever had against you arising out of or relating to your employment with the
Company and/or the termination of your employment with the Company.

 

  c. That neither party shall bring any legal action against the other for any
claim waived and released under this Agreement and that the parties represent
and warrant that no such claims have been filed to date. The parties further
agree that should they bring any type of administrative or legal action arising
out of claims waived under this Agreement, the prevailing party with respect to
such claim will bear all legal fees and costs, including those of the other
party.

 

  d. Without limiting the release set forth in this Section 8, the matters
expressly waived and released herein are not limited to matters which are known
or disclosed, and the parties hereby waive any and all rights and benefits which
they now have, or in the future may have, conferred upon them, by virtue of the
provisions of any Washington statute, the effect of which would be to prevent a
general release, such as contemplated by this Agreement, from extending to
claims which they do not know or suspect to exist in their favor at the time of
executing this Agreement, which if known by them must have materially affected
their decision to execute the release. They realize and acknowledge that the
factual matters now unknown to them may have given or may hereafter give rise to
causes of action, claims, demands, debts, controversies, damages, costs, losses
and expenses which are presently unknown, unanticipated and unsuspected, and
they further agree that this Agreement has been negotiated and agreed upon in
light of that realization and that they nevertheless hereby intend to release,
discharge and acquit each other from any such unknown causes of action, claims,
demands, debts, controversies, damages, costs, losses and expenses which in any
way arise by virtue of the prior acts or omissions of such parties.

 

9) Return of Property. You represent and agree that you have returned or will
return all keys, credit cards, documents, equipment and other material that
belong to the Company on or before signing this Agreement.

 

10)

Confidentiality. You understand and acknowledge that, in order to properly
perform your duties the Company has entrusted you with certain Proprietary
Information that is the result of great effort and expense on the part of the
Company, that this Propriety Information is critical to the success of the
Company and that the disclosure or use of this Proprietary Information would
cause the Company irreparable harm, and that you, in entering into this
Agreement, are fully aware of the Company’s need to protect this Proprietary
Information. You therefore agree not to reveal Proprietary Information or trade
secrets to any person, firm, corporation, or entity unless required to do so by
a valid subpoena or unless being required to maintain such confidentiality would
be in violation of the law. For the purposes of this Agreement, “Proprietary
Information” shall be defined as information, whether disclosed orally or in
writing, of any nature in any form, including without limitation all writings,
memoranda, copies, reports, papers, surveys, analyses, drawings, letters,
computer printouts, computer programs, computer applications, specifications,
customer data, trade secrets, business methods, business

 

3



--------------------------------------------------------------------------------

 

processes, business techniques, business plans, data, graphs, charts, sound
recordings and/or pictorial reproductions and other information that is not
generally and publicly known, whether in oral, audio, visual, written or other
form. Should you reveal or threaten to reveal this information, the Company
shall be entitled to an injunction restraining you from disclosing same, or from
rendering any services to any entity to whom said information has been, or is
threatened to be, disclosed. The right to secure an injunction is not exclusive,
and the Company may pursue any other remedies it has against you for a breach or
threatened breach of this promise, including the recovery of damages from you.
This promise is intended to and will apply in the broadest sense possible to
information regarding Company’s business activities, plans, audience and clients
and is not intended to be limited solely to matters which might meet the legal
definition of “trade secrets” under Washington law. You further agree to keep
the terms of this Agreement confidential. You agree that except as otherwise
required by law, you will not disclose to any third party any of the terms of
this Agreement, except your spouse, legal counsel, accountants and tax advisors,
all of whom shall be bound by this confidentiality provision. You represent and
warrant that you have not already acted inconsistently with the terms of this
section.

 

11) Cooperation. You agree to meet with the individual who will be serving as
the Company’s President and CEO and/or his designee at such time or times as may
be reasonably requested to discuss transition issues. You agree to cooperate
fully to effectuate a smooth and efficient leadership transition. You also agree
to make yourself reasonably available for a period of twelve (12) months from
the Separation Date to consult by telephone on an as-needed basis with your
successor or his designees regarding transitional matters; provided, however,
that such consultation shall not require you to expend an unreasonable amount of
time. You agree to provide information reasonably requested by the Company in
connection with the preparation of the proxy statement for its 2006 Annual
Meeting of Shareholders, and agree to complete and sign the Company’s standard
form of directors and officers questionnaire if requested by the Company.

 

12) Nonsolicitation/No Hires/Nondisruption. As an inducement for, and as
additional consideration to, the Company to enter into this Agreement, you agree
that for a period of twelve (12) months after the Separation Date:

 

  a. Nonsolicitation of Employees and Consultants. You will not directly or
indirectly solicit, influence, entice or encourage any person who is then or who
at any time in the twelve (12) month period prior to this Agreement had been an
employee of or consultant to the Company to cease or curtail his or her
relationship with the Company.

 

  b. No-Hire. You agree that you will not directly or indirectly hire or attempt
to hire, whether as an employee, consultant or otherwise, any person who is then
or who at any time in the twelve (12) month period prior to this Agreement had
been employed by the Company.

 

4



--------------------------------------------------------------------------------

  c. Nondisruption, Other Matters. You agree that you will not directly or
indirectly interfere with, disrupt or attempt to disrupt any past, present or
prospective relationship, contractual or otherwise, between the Company, or any
of its affiliates, on the one hand, and any of their respective customers,
suppliers, employees or business relation of the Company, on the other hand.

 

13) Nondisparagement. You agree that you will not disparage, criticize or
otherwise malign the reputation of the Company, its parents or affiliates or any
of their officers, directors or employees.

 

14) Outplacement. As a working condition fringe benefit pursuant to Internal
Revenue Code Section 132(d), the Company shall provide you with reasonable
outplacement services through The Brighton Group or a similar organization
selected by the Company, subject to a maximum expense to the Company of $25,000.

 

15) Consideration and Revocation Periods. You acknowledge that you have been
advised to consult legal counsel and that you have up to twenty-one
(21) calendar days to consider this Agreement and you may use as much or as
little of that time as you wish. You also have seven (7) calendar days following
your execution of this Agreement to revoke it. You must make any such revocation
in writing to the Vice President Human Resources. This Agreement shall not
become effective or enforceable until the revocation period has expired.

 

16) Resolution of Claims. The parties shall attempt to resolve through
good-faith negotiation any controversy or claim arising out of, or relating to
this Agreement, or a breach thereof, including without limitation, any claim as
to which the applicability or enforceability of the release in Section 8 above
is disputed by you or that the parties agree is not subject to such release.
(This includes, without limitation, any claims under Title VII of the Civil
Right Act of 1964, as amended, wrongful discharge, defamation, state
anti-discrimination statutes, the Americans with Disabilities Act, wage and hour
claims, and any claim arising out of any other federal or state statute or
common law.) If negotiation is unsuccessful, the parties agree to try in good
faith to settle the dispute by mediation administered by the American
Arbitration Association under its Employment Mediation Rules. If mediation is
unsuccessful, the dispute shall be settled by final and binding arbitration in
Seattle before a single arbitrator selected by the parties in accordance with
the National Rules for the Resolution of Employment Disputes of the American
Arbitration Association. The only disputes not covered by this Agreement shall
be workers compensation claims, claims for unemployment compensation, and claim
for injunctive relief and/or equitable relief brought by either party pursuant
to paragraphs 8, 10, 12 and 13 above. The parties agree to abide by and perform
in accordance with any award rendered by the arbitrator, and that judgment upon
the award rendered may be entered by the prevailing party in any court having
jurisdiction thereof. The arbitrator’s fees and costs of arbitration shall be
borne equally by the parties, and each party shall be responsible for its own
legal fees and costs.

 

5



--------------------------------------------------------------------------------

17) Applicable Law. The laws of the State of Washington will govern the validity
and execution of this Agreement and the disposition of any claims related to
this Agreement.

 

18) Assignment. Your rights hereunder shall not be assigned or transferred
without the Company’s prior written consent. Any assignment without the
Company’s prior written consent shall be null and void. The Company’s rights and
obligations under this Agreement will inure to the benefit and be binding upon
the Company’s successors and assignees.

 

19) Complete Agreement. This Agreement is the final and complete expression of
all agreements between us on all subjects, and supersede any and all prior oral
or written agreements or understandings between you and the Company concerning
the subject matter of this Agreement. You acknowledge that you have had adequate
time to review and consider this Agreement and consult with counsel. You
acknowledge you are not signing this Agreement relying on anything not set out
here.

 

AGREED BY Fisher Communications, Inc.:

     

AGREED BY Benjamin W. Tucker:

By  

/s/ Phelps Fisher

     

/s/ Benjamin W. Tucker

   

Phelps Fisher

               

Its Chairman

           

Date: October 3, 2005

     

Date: October 3, 2005

 

6



--------------------------------------------------------------------------------

 

EXHIBIT A

 

Benjamin W. Tucker Stock Options

 

Date Granted

--------------------------------------------------------------------------------

  

Shares
Exercisable as of the
Separation Date

--------------------------------------------------------------------------------

  

Shares Not
Exercisable as of
the Separation Date

--------------------------------------------------------------------------------

  

Shares Total

--------------------------------------------------------------------------------

  

Exercise Price

--------------------------------------------------------------------------------

3/8/2000

   2,000    —      2,000    $59.88

2/14/2001

   6,360    1,590    7,950    $60.00

2/13/2002

   5,400    *3,600    9,000    $36.86

4/24/2003

   4,800    *7,200    12,000    $46.88

2/11/2004

   2,400    9,600    12,000    $51.50

3/7/2005

   —      9,600    9,600    $51.41

TOTAL

   20,960         52,550     

 

* Except as provided in Section 6 of the Agreement